DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 04 September 2020. Claims 1-19 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 17 recite medical device configured to, transfer module configured to, routing module, and cloud module configured to which are non-structural terms. Applicant is requested to point to the specification any term that specifies or provides structural support for the non-structural terms cited above.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grantcharov et al. hereinafter Grantcharov Pub Number US 2022/0270750.

As per claim 1, Grantcharov teaches a system, comprising: at least one medical device located at a medical facility (see fig 13-16; par 0002; medical devices, medical or surgical device; see par 0075 that discusses outpatient medical facility, healthcare facility) , wherein each medical device is configured to transmit medical device data (see par 033, collecting and processing medical or surgical data); a medical data transfer module (par 0053, routing the data streams using a switch router to the encoder; see par 0113 implementing device data transfer handshake for the medical data streams) configured to (a) directly or indirectly receive the medical device data transmitted by the at least one medical device (see 0131, communication directly or indirectly via router or wireless base station) and (b) securely transmit the data to a medical data cloud module (see par 0106, cloud based system for collecting and processing medical data over a secure network connection); and the medical data cloud module, wherein the medical data cloud module is not located at the medical facility, and the medical data cloud module is configured to (a) receive the data securely transmitted by the medical data transfer module and (b) securely store the received data (see par 0106, the cloud module does not have to be located in the same facility).As per claim 2, Grantcharov teaches  the system of claim 1, further comprising: a data routing module configured to (a) receive the medical device data transmitted by each medical device and (b) directly or indirectly transmit the data received from each medical device to the medical data transfer module (see explanation above in claim 1; see par 0053, 0113, and 0131).As per claim 3, Grantcharov teaches the system of claim 1, further comprising: a medical device controller (see fig 12 section 102, control command and control interface) configured to (a) directly or indirectly receive the medical device data transmitted by each medical device and (b) transmit the data received from each medical device to the medical data transfer module.As per claim 4, Grantcharov teaches the system of claim 3, wherein the medical device controller is further configured to (c) control the at least one medical device, (d) provide the medical data in a graphical format to an interactive display device, (e) provide instructions for a medical procedure making use of the at least one medical device to the interactive display device, or (f) two or more of (c)-(e) (see fig 1, item 20; see par 0106, 0136-017; fig 13 par 0252).As per claim 5, Grantcharov teaches the system of claim 4, wherein the medical device controller is configured to (c) control the at least one medical device by instantiating a virtual machine and bidirectionally transferring data between the virtual machine and the medical device (see par 0106 and 0126 which discuss VPN).As per claim 6, Grantcharov teaches the system of claim 5, wherein the medical device controller is configured to (d) provide the medical data in a graphical format to an interactive display device by bidirectionally transferring data between the virtual machine and the interactive display device (see fig 1 and 13-14; par 0106 and 0126).As per claim 7, Grantcharov teaches the system of claim 4, wherein the medical device controller is configured to (e) provide instructions for a medical procedure making use of the at least one medical device to the interactive display device, wherein the instructions comprise at least one augmented reality element (see par 0172, 0385-0386 in regard to VR virtual reality and augmented reality).As per claim 8, Grantcharov teaches the system of claim 1, wherein the medical data cloud module is further configured to (c) securely provide the stored data to an authorized user (see par 0106).As per claims 9-15, they have already been discussed in claims 1-8 above. Therefore, they are rejected under the same rationale.

As per claim 16, Grantcharov teaches the method of claim 9, further comprising: determining whether a user requesting access to the stored data is authorized to access the stored data; providing the stored data to the user, in response to a determination that the user is authorized to access the stored data; and denying the stored data to the user, in response to a determination that the user is not authorized to access the stored data (see par 0106, denying access to data is part of Grantcharov system security).As per claim 17, Grantcharov teaches a method, comprising: detecting an initiation of a medical device (see par 0054 fig 13-16); establishing a communication protocol between the medical device and a data routing module (see par 0053-0054); establishing a control protocol between the medical device and a virtual machine (see par 0106); establishing a secure communication link from the medical device through the data routing module to a medical data cloud module (par 0106); transmitting medical data from the medical device to the medical data cloud module over the secure communication link (par 0106); and storing the medical data by the medical data cloud module (par 0106).As per claim 18, Grantcharov teaches the method of claim 17, further comprising: identifying at least one parameter of the medical device, wherein the parameter relates to at least one of communication involving the medical device or control of the medical device; and wherein at least one of the establishing the communication protocol or the establishing the control protocol is based at least in part on the identified parameter (see par 0106).As per claim 19, Grantcharov teaches the method of claim 17, further comprising: determining whether the medical data is to be displayed interactively to a user of the medical device; establishing an interactive display protocol between the medical device and an interactive display device; and adjusting the control protocol to accommodate partial or full control of the medical device by the interactive display device (see fig 12 section 102, fig 1 element 20; par 0161 and 172 VR; the concept of adjusting or modifying control protocol is inherent in Grantcharov).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454